Citation Nr: 1719034	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  06-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for right knee strain.

5.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

6.  Entitlement to a compensable rating for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to December 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The case is currently in the jurisdiction of the Philadelphia, Pennsylvania RO.  In October 2016 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for low back and left shoulder disabilities and seeking increased ratings for right knee strain, bilateral pes planus and right foot plantar fasciitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied the Veteran service connection for fibromyalgia, essentially on the basis that such disability was not shown to be related to his service. 

2.  Evidence received since the December 2004 rating decision does not tend to relate the Veteran's fibromyalgia to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for fibromyalgia may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  December 2005 correspondence provided the Veteran the notice required in claims to reopen; it advised him of the basis for the previous denial of the claim, and that new and material evidence was required to reopen the claim; provided the definition of new and material evidence; suggested what type of evidence would be new and material; and what was needed to substantiate the underlying service connection  claim.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), service department, VA and private medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact,  reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 hearing, the undersigned identified the issue, and what is necessary to substantiate the claim.  The Veteran was also advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent regarding complaints or findings of fibromyalgia.  In February 1987, he complained of left biceps pain after working out with weights.  In April 1987, he had complaints of right leg pain.  The impression was tendinitis.  In March 1989, he complained of neck pain following a motor vehicle accident.  

On May 1990 VA examination, the Veteran complained of neck and hand pain due to a diving accident.  There were no findings concerning fibromyalgia.

VA outpatient treatment records show that in May 1996 a history of fibromyalgia was noted.  It was noted that the Veteran was followed by rheumatology and orthopedics and was to undergo a work-up for myopathy.

In a September 2003 letter, M. Jimbo, M.D. stated that the Veteran had recently been diagnosed with fibromyalgia.  He noted that the diagnosis was based on multiple tests, including blood tests and bone X-rays, and a review of previous records.  Dr. Jimbo stated that the Veteran had this for a long time, ever since he was in service.  He opined that it was very likely that the Veteran's symptoms, which had been variously attributed to plantar fasciitis and other diagnoses, might have been secondary to fibromyalgia.

A December 2004 rating decision denied service connection for fibromyalgia on the basis that it was not shown in service or for years thereafter (and was unrelated to service).  The Veteran was notified of the decision, and did not appeal it.

On April 2006 VA examination, it was noted that the Veteran was told he had fibromyalgia at a VA medical center in 2003.

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for fibromyalgia was denied by a December 2004 rating decision on the basis that it was not manifest in service or for some years following the Veteran's discharge from service 9and was unrelated to service).  Dr. Jimbo's opinion was noted and considered, but was afforded little probative value as it did not reflect familiarity with the Veteran's STRs and postservice records, and did not provide a definitive opinion regarding the etiology of fibromyalgia. The Veteran was notified of the December 2004 rating decision, did not appeal it, and it became final.  38 U.S.C.A. § 7105.  Consequently, new and material evidence to reopen the claim is required before it may be considered de novo.

As the prior denial was based on a finding that the Veteran's fibromyalgia is unrelated to his service, for evidence received since to relate to the unestablished fact necessary to substantiate the claim (and be new and material, warranting reopening of the claim), it would have to tend to show that the Veteran's fibromyalgia is related to service.

Evidence received since the December 2004 rating decision includes service department and VA medical records, the report of a VA examination in 2006, and argument and testimony presented at the October 2016 Travel Board hearing.  None of the additional evidence added to the record is new evidence that bears positively on the instant claim.  The treatment records show that the Veteran has fibromyalgia.  That he has fibromyalgia was established by the record in December 2004, and such evidence is cumulative, and not new.  The testimony at the videoconference hearing is essentially a reiteration of what was alleged at the time of the December 2004 rating decision, and likewise is not new evidence.  During the hearing, reference was made to the effect that Dr. Jimbo said that the Veteran's complaints of chronic pain during service were a manifestation of fibromyalgia.  This evidence was of record at the time of, and was considered in, the previous final decision, but was deemed insufficiently probative.  As the Veteran was advised at the hearing ,nexus between fibromyalgia and service (where fibromyalgia was not manifested in service, and because the Veteran did not service in Southwest Asia during the Persian Gulf Era, warranting consideration under the presumptive provisions who so served) is a medical question, medical evidence is required to address the matter.  With his claim to reopen, he has not presented (or identified for VA to secure) any new medical evidence that relates fibromyalgia to service.

Accordingly, the Board finds that nothing new received for the record since the December 2004 rating decision relates materially to the unestablished fact necessary to substantiate the claim of service connection for fibromyalgia (an etiological relationship between such disability and service) or raises a reasonable possibility of substantiating such claim.  Hence, the Board must conclude that new and material evidence has not been received, and that the claim of service connection for fibromyalgia may not be reopened.


ORDER

The appeal to reopen a claim of service connection for fibromyalgia is denied.


REMAND

Regarding the claims of service connection for low back and left shoulder disabilities, STRs show that in March 1987 the Veteran complained of back pain after playing basketball two days earlier.  The assessment was muscle strain.  On April 2006 VA examination, the Veteran complained of low back and left shoulder pain.  Examination of the back found no gross deformities, and no tenderness.  Examination of the left shoulder found that the left arm appeared to be weak.  It was noted that the Veteran appeared to have lost some dexterity of the left hand.  X-rays of the lumbosacral spine showed minimal scoliosis at L2-L3, with concavity at the right side.  X-rays of the left shoulder revealed no fracture or deformity.  The diagnosis was left shoulder arthritis.  The examiner opined that the left shoulder weakness and arthritis could be due to favoring the right foot because of pain.  He could not reconcile the apparent loss of muscle strength or dexterity of the hand, and the fact that there was no sign of atrophy of the shoulder girdle or left upper extremity.

The Veteran also seeks increased ratings for right knee strain, bilateral pes planus and right foot plantar fasciitis.  The record shows that the most recent VA examination to evaluate such disabilities was in April 2006.  Medical records show that the Veteran has received treatment for the right knee and feet.  In light of the length of the intervening period since he was last examined, and his allegations of worsening, a contemporaneous examination to assess these disabilities is necessary.
The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for left foot and left shoulder disabilities since his discharge from service, and for right knee strain, bilateral pes planus and right foot plantar fasciitis since 2006.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current low back and left shoulder disabilities, and to assess the severity of his right knee disability, bilateral pes planus and right foot plantar fasciitis.  (The Veteran's testimony at the hearing that he was currently residing in Guantanamo Bay, Cuba must be considered in the scheduling the examination, i.e., reasonable accommodations should be made.)  The entire record should be reviewed by the examiner in conjunction with the examination.    Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following:
(a)  Please identify by diagnosis each low back and left shoulder disability found.

(b) Regarding each low back disability diagnosed, please opine whether it is at least as likely as not (a 50% or higher probability) such disability is related to the symptoms he experienced in service.  

(c)  Regarding each left shoulder disability diagnosed, please opine whether it is at least as likely as not (a 50% or higher probability) that such disability is related to service or was caused or aggravated (the opinion must address aggravation) by the Veteran's service connected right knee strain, bilateral pes planus, and/or right foot plantar fasciitis.  The rationale for the opinion must include comment on (expression, with rationale, of agreement or disagreement with) the opinion offered by the 2006 VA examiner.

(d) Please assess the severity of the Veteran's right knee, bilateral per planus, and plantar fasciitis disabilities.  Complete findings (and functional impairment) related to each disability should be described in detail.  All indicated studies must be completed, to include range of motion studies of the right knee (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.) and tests for instability.  The examiner should comment on any restrictions on occupational and daily activity functions due to the disabilities.  (If the examiner finds that the examinations for the foot disabilities should appropriately be by podiatry consult, such should be arranged.)  
 
The examiner must include rationale with all opinions

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


